ACCEPTED
                                                                                       01-14-00685-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 4/15/2015 12:59:37 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                        No. 1-14-000685-CR
                                 In the
                          Court of Appeals                   FILED IN
                                                      1st COURT OF APPEALS
                                For the                   HOUSTON, TEXAS
                        First District of Texas       4/15/2015 12:59:37 PM
                              At Houston              CHRISTOPHER A. PRINE
                                                    Clerk

                             No. 1408986
                 In the 262nd Judicial District Court
                       Of Harris County, Texas
                      
                 KANAVIUS DORSEY, Appellant
                                   V.
                      THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with aggravated robbery (CR.-17). A jury

         convicted appellant of the charged offense (CR 141-142). An agreement

         was reached between appellant and the State regarding punishment and

         the court sentenced appellant to 20 years confinement in the Institutional

         Division of the Texas Department of Criminal Justice (CR.-5). Appellant

         filed notice of appeal (CR.-145).
2. The State’s brief was due April 13, 2015. The State hereby requests an

   extension for the filing of the State’s brief until May 13, 2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.


      Ex Parte McGuire
      14-14-01010-CR
      State’s Brief filed March 16, 2015

      Le v. State
      14-14-00043-CR
      State’s Brief filed March 24, 2015

      Efran Lopez
      14-14-00758-CR
      State’s Brief filed April 8, 2015
Allen v State
      14-14-00842-CR
      State’s Brief due April 8, 2015


Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Jackson v. State,
      14-14-00472-CR
      State’s Brief due April 27, 2015

      Moreno v. State
      14-14-00455-CR
      State’s Brief due April 27, 3025
4. This is the State’s second request for an extension of time to file its brief.

WHEREFORE, the State prays that this Court will grant the requested

extension.

                                               Respectfully submitted,

                                               /s/ Kimberly Stelter
                                               KIMBERLY STELTER
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               Stelter_Kimberly@dao.hctx.net
                                               TBC No. 19141400
                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Mandy Miller
Attorney at Law
2910 Commercial Center Blvd.,
Ste. 103-201
Katy, Texas 77494
mandy@mandymillerlegal.com



                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

April 15, 2015